VALLIANT, J.
(dissenting.) — The opinion of the majority of the court holds that the suit in equity set up in the first count of the amended petition is not barred by the statute of limitations, because the same facts were stated in a replication addressed to the answer to the original petition, which replication was filed before the cause was barred, but *279wbicb on tbe former appeal was by this court beld to be ineffectual because it was a tender of an issue as one of tbe issues in a law suit to be tried by a jury. I respectfully dissent from tbe proposition tbat the equity count is not barred.
In tbe original petition there was but one count, wbicb was an action at law for slander. In tbe answer it was pleaded tbat plaintiff had for a valid consideration executed a release wbicb barred her action. Tbe plaintiff met tbat answer by a reply stating facts wbicb indicated tbat tbe release bad been obtained by fraud, wbicb reply concluded as follows: “Wherefore plaintiff says tbat tbe said release is fraudulent, void, and of no effect, and constitutes no legal defense or bar to plaintiff’s action.” Defendant filed a motion to strike out tbe reply upon tbe ground, among others, “tbat it attempts to raise issues triable solely in a court of equity.” Tbe court overruled tbat motion. And when tbe cause came to trial defendant demanded tbat that issue be tried by tbe court, but the court refused and submitted tbat with the other issues to tbe jury. Thus it will be seen tbat tbe plaintiff never intended to plead those facts in such a manner as to obtain tbe judgment of a court of equity upon them. Tbe attention of her counsel was called to it by tbe defendant in bis motion, and in bis request for a trial by tbe court, but they refused to heed it and insisted upon adhering only to a verdict of a jury; tbe trial judge adopted their view, tbe cause was tried by a jury and they got what they contended for in tbat way.
This is not a case where they fail to state their cause in form sufficient to accomplish what they intended by their plea. They did not intend to present an issue to be tried by tbe chancellor; on the contrary when tbe defendant demanded tbat they should do so they resisted it. There was no inadvertence, oversight or accident; they knew just what they wanted and refused to take anything else. And when *280the cause was here on a former appeal, counsel for plaintiff insisted that the facts stated in the replication made the release void and required no rescission by a court of equity. [Hancock v. Blackwell, 139 Mo. 440.]
Now after allowing the whole period prescribed by the statute of limitations to elapse while they were trying to obtain what they had no right to, that is, a rescission of a contract by a verdict of a jury, they insist that the hands of the clock must be turned back and they be allowed to do what they not only neglected but refused to do while the court of equity was yet open to them.
On the former appeal this court decided, and rightly so, that that reply was of no avail, and the learned judge who wrote the opinion made it clear that the plaintiff’s relief from that contract of release could be obtained only in a court of equity. It was not there decided that the plaintiff could not in a reply invoke the equitable relief which she afterwards sought by an amendment to her petition. It was only decided that the reply as formed, tendered an issue in a law case to be tried by a. jury and that that could not be done. If that reply had been in proper shape, in effect a bill in equity praying a rescission of the contract, it would have been entirely valid under our system of code pleading. It is insisted that amendments are allowed for the purpose of preventing a bar of the statute of limitations, and cases are cited to support that proposition. That means that. the statement of the cause of action pending may be so amended, but not that a new cause of action may be added to another already pending and give the new suit the date of the old one. Amending a petition by adding a new and different cause of action leaving the original action standing as it was is in no sense an amendment of the pending cause. Such so-called amendments are not infrequent practice, but I know no authority for it.
*281Upon tbe argument it was contended that on tbe former appeal tbis court adjudged that tbe petition might be amended as it now appears, and tbat in so amending it tbe plaintiff was only following tbe directions of tbis court and tbat therefore tbe cause is not barred. But tbat is a misconception of tbe decision. Tbe question of whether or not an equitable suit to be thereafter brought to set aside tbe release, was barred by the statute of limitations, was not before tbe court and could not have been decided. Tbe facts now presented showing tbe suit in equity to be barred were not in tbe record in tbat case. It is not there decided tbat tbe plaintiff-could amend her petition in tbis way. There is at tbe close of tbe second paragraph a reference to tbe subject, but it is only inferential and to tbe effect tbat plaintiff could not ignore tbe release until a court of equity bad decreed its rescission either through an original proceeding to accomplish tbat end or by adding a new count in tbe shape of an equity bill to her original petition; citing in support of tbe proposition Blair v. Railroad, 89 Mo. 383; Homuth v. Railroad, 129 Mo. 629, and Och v. Railroad, 130 Mo. 27. All of which cases cited sustain tbe proposition decided, tbat is, tbat tbe release is a bar until rescinded by a decree of a court of equity, but neither of them decide tbat a petition can be amended by adding a new cause of action by way of an additional count, to tbe original suit. There is a mere suggestion to tbat effect in Och v. Railroad, but it was a mere suggestion as in tbe opinion on tbe first appeal in tbis case. In tbe third paragraph of tbat opinion it is said “there is nothing disclosed by tbe record which will preclude tbe plaintiff from proceeding in equity to set it (tbe release) aside should tbe evidence be found sufficient,” etc. These were mere suggestions, and they pointed as much towards an original suit as they did to an amendment of tbe old. There w'as no consideration given to tbe question of whether or not tbe old petition could be thus amended. If a separate suit *282in equity bad been adopted undoubtedly under tbe facts presented it would have been barred by the statute. Even admitting for the argument that there is any authority for adding another cause of action to a petition, the new cause so added is in no better condition so far as the statute of limitations is concerned than an entirely new suit filed.
The plaintiff can not claim to have been misled to her disadvantage by the former opinion in this case. "When that decision was rendered her right to a suit in equity was already barred, and nothing then said could have revived it. The decision in that case was right on every point. The plaintiff has simply insisted on trying her case in a certain way and after the years have passed she finds that she has taken the wrong course and it is now too late to begin again.
In my opinion the judgment of the circuit court ought to be reversed.